
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


PINTO & DUBIA, LLP
Michael R. Tenerelli, Bar No. 78401
2 Park Plaza, Suite 300
Irvine, CA 92614-8513
(949) 955-1177

Attorney for Plaintiff
Research Venture, LLC

SUPERIOR COURT FOR THE STATE OF CALIFORNIA
COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

RESEARCH VENTURE, LLC,   )   CASE NO.: 02CC10109 a limited liability company,  
)   (Consolidated with Case No. 02CC10111)     )     Plaintiff,   )    
                vs.   )   ASSIGNED FOR ALL PURPOSES TO:     )   JUDGE ROBERT H.
GALLIVAN SSP SOLUTIONS, INC.,   )   DEPARTMENT C-28 a Delaware corporation,   )
    formerly known as LITRONIC, INC.,   )   STIPULATION FOR ENTRY OF JUDGMENT
and DOES 1 through 50, inclusive, Defendants.   )         )    

--------------------------------------------------------------------------------

  )         )     RESEARCH VENTURE, LLC,   )   Complaint Filed: June 4, 2002 a
limited liability company,   )   First Amended Complaint Filed:     )  
                August 6, 2002 & August 7, 2002 Plaintiff,   )    
                vs.   )         )     SSP SOLUTIONS, INC.,   )     a Delaware
Corporation,   )     formerly known as LITRONIC, INC.,   )     and DOES 1
through 50, inclusive,   )         )     Defendants.   )         )    

--------------------------------------------------------------------------------

  )    

        IT IS HEREBY STIPULATED on this 23rd day of October, 2002, by and
between Plaintiff RESEARCH VENTURE, LLC ("Plaintiff") on the one hand, and
Defendant SSP SOLUTIONS, INC. ("Defendant") on the other, that judgment may be
immediately entered in the above-entitled action against Defendant and in favor
of Plaintiff in the sum of $3,067,119.90 ("Maximum Stipulated Judgment Amount"),
less all sums as calculated hereinafter, previously paid by Defendant to
Plaintiff under the terms of this Stipulation for Entry of Judgment
("Stipulation").

1

--------------------------------------------------------------------------------


        IT IS FURTHER STIPULATED AND AGREED that Plaintiff shall refrain from
filing this Stipulation and the accompanying Judgment Pursuant to Stipulation
("Judgment"), a copy of which is attached hereto marked as Exhibit "A" and
incorporated herein by this reference, on the following conditions:

        1.    On or before December 19, 2002, Defendant shall pay to Plaintiff
the sum of $75,000.00, by delivering a cashier's or certified check made payable
to Plaintiff to Stuart Kessler, Turnberry Associates 19501 Biscayne Boulevard,
Suite 400, Aventura, Florida 33180.

        2.    On or before March 19, 2003, Defendant shall pay to Plaintiff the
sum of $100,000.00, by delivering a cashier's or certified check made payable to
Plaintiff to Stuart Kessler, Turnberry Associates 19501 Biscayne Boulevard,
Suite 400, Aventura, Florida 33180.

        3.    On or before June 19, 2003, Defendant shall pay to Plaintiff the
sum of $150,000.00, by delivering a cashier's or certified check made payable to
Plaintiff to Stuart Kessler, Turnberry Associates 19501 Biscayne Boulevard,
Suite 400, Aventura, Florida 33180.

        4.    On or before September 19, 2003, Defendant shall pay to Plaintiff
the sum of $175,000.00, by delivering a cashier's or certified check made
payable to Plaintiff to Stuart Kessler, Turnberry Associates 19501 Biscayne
Boulevard, Suite 400, Aventura, Florida33180.

        5.    In the event Defendant fails to make any payment as set forth
herein, Plaintiff shall give to Defendant written notice ("Notice") of
Defendant's failure which shall provide that in the event Defendant fails to
cure said failure within two (2) business days from the date of said written
notice, Plaintiff shall be entitled to cause this Stipulation and the
accompanying Judgment to be entered by this Court; all upon ex parte application
and declaration of Plaintiff's counsel that Defendant failed to comply with the
terms and conditions in a complete and/or timely manner without further notice
or hearing. Said Notice shall be sent by facsimile to Thomas Schiff at
(949) 851-8588 with a copy to Michael Hornak, Esq. at (714) 546-9035.

        6.    In addition to the payments set forth above, within two
(2) business days from the date of this Stipulation, Defendant shall issue to
Plaintiff 959,323 shares of SSP common stock (the "Shares") and a subordinated
convertible promissory note in the principal amount of $360,000, the form of
which is attached hereto as Exhibit "B" ("Note"), against delivery by Plaintiff
of a duly executed Investor Representation Statement in the form attached hereto
as Exhibit "C". The parties acknowledge that discussions with respect to the
matters set forth herein commenced in approximately late August 2002. Based upon
the average 20 day trading price of the common stock of Defendant during the
period of discussions, the parties have agreed to use the sum of $1.30 as the
value of a share of Defendant's common stock for the purpose of calculating the
value of the Shares to be issued to Plaintiff.

        7.    Defendant shall file with the Securities and Exchange Commission
("SEC") a registration statement under the Securities Act of 1933, as amended
("Securities Act"), for the resale of the Shares and the resale of a number of
shares of common stock of Defendant that would be issuable upon conversion of
the unpaid principal amount of the Note assuming the Conversion Rate (as defined
in the Note) was $1.30 ("Note Shares"), on Form S-3, or other form then
available to Defendant ("Registration Statement"), no later than December 18,
2002. If Defendant is not permitted by applicable law to include any or all of
the Note Shares for resale under the Registration Statement, then Plaintiff and
Defendant shall negotiate in good faith for a period of up to thirty days to
reach a mutually acceptable resolution to this registration issue. If Plaintiff
and Defendant are unable to reach a mutually acceptable resolution to this
registration issue within the thirty-day period, then Defendant shall have no
right to convert the Note into Note Shares, and shall pay the monthly Base Rent
under the Research Drive Lease in cash..

        8.    Defendant shall take possession of that certain real property
located at 9012 Research Drive, Irvine, California (the "Research Drive
Property") pursuant to that certain written lease agreement

2

--------------------------------------------------------------------------------


dated February 13, 2001, as amended on or about the date hereof (the "Research
Drive Lease"), a copy of which is attached hereto as Exhibit "D", no later than
December 18, 2002. The parties acknowledge and agree that the Maximum Stipulated
Judgment Amount includes the Base Rent payments to be made under the Research
Drive Lease for the twenty-four month period ending December 18, 2004.

        9.    In the event:

        (a)  Defendant fails to issue to Plaintiff the Shares and the Note
within two (2) business days from the date of this Stipulation against delivery
by Plaintiff of the Investor Representation Statement; or

        (b)  Defendant fails to file the Registration Statement by December 18,
2002; or,

        (c)  Defendant's common stock is removed from listing on the Nasdaq
National Market; or,

        (d)  Defendant fails to diligently pursue effectiveness of the
Registration Statement or fails (except for any failure that does not exceed 30
calendar days, provided that Defendant uses its best efforts to cure such
failure, and except, in the case of a Registration Statement on Form S-1, for
periods of time during which a post-effective amendment has been filed to
include in such Registration Statement material information previously not
included in such Registration Statement, or to correct a material misstatement
set forth in such Registration Statement, in each case due to facts or
circumstances arising subsequent to the effectiveness of such Registration
Statement or any post-effective amendment, or to otherwise provide information
necessary to comply with Section 10(a)-3 of the Securities Act regarding the age
of financial statements included therein, provided that the Defendant is using
its best efforts to prepare and file such post-effective amendment as soon as
practicable and the Defendant is using its best efforts to have such
post-effective amendment declared effective by the SEC) to maintain the
effectiveness of the Registration Statement until such time as all of the Shares
or Note Shares covered thereby shall cease to be Registrable Securities (the
Shares and Note Shares shall cease to be Registrable Securities when (i) such
shares shall have been registered under the Securities Act and under any
applicable state securities law as reasonably requested by Plaintiff, the
registration statement with respect to the sale of such shares shall have become
effective under the Securities Act and such shares shall have been disposed of
pursuant to such effective registration statement, (ii) all such shares shall
have been sold or shall have become eligible for resale pursuant to Rule 144(k)
(or any similar provision relating to the disposition of securities then in
force) under the Securities Act, (iii) such shares shall have been otherwise
transferred, new certificates or other evidences of ownership for them not
bearing a legend restricting further transfer and not subject to any
stop-transfer order or other restrictions on transfer shall have been delivered
by Defendant and subsequent disposition of such shares shall not require
registration under the Securities Act, or (iv) such shares shall cease to be
outstanding); or

        (e)  Defendant Breaches (as the term "Breach" is defined in
paragraph 13.1 of the Research Drive Lease) any obligation required of Defendant
under such lease, for a period of twenty- four months beginning on December 18,
2002; then

Plaintiff shall be entitled to cause this Stipulation and the accompanying
Judgment to be entered by this Court; all upon ex parte application and
declaration of Plaintiff's counsel that Defendant failed to comply with the
terms and conditions in a complete and/or timely manner, without further notice
or hearing. Immediately prior to entry of the Judgment, Plaintiff shall be
entitled to return to Defendant any or all Shares and/or Note Shares held by
Plaintiff ("Return Right"), and Defendant shall receive a credit against the
Maximum Stipulated Judgment Amount equal to $1.30 multiplied by the number of
Shares and Note Shares not returned to Defendant pursuant to the Return Right.

3

--------------------------------------------------------------------------------

        10.  Upon complete and timely performance of the terms and conditions
set forth herein, Plaintiff shall file a Request for Dismissal with prejudice of
the action and Defendant shall be released from all obligations under that
certain written lease agreement dated February 13, 2001 with respect to that
certain real property located at 11 Cushing, Irvine, California. The parties
agree that a portion of the Maximum Stipulated Judgment Amount pertains to
claims made by Plaintiff against Defendant under the 11 Cushing Lease.

        IT IS FURTHER STIPULATED AND AGREED as follows:

        1.    Findings of fact and conclusions of law shall be, and the same
hereby are, waived.

        2.    Said Judgment shall be entered and become final for all purposes
upon entry thereof and each party waives any right to appeal therefrom.

        3.    Defendant acknowledges that it is aware that it is entitled to
notice of hearing and hearing on the Complaint, and Defendant does hereby waive
said right to notice of hearing and hearing prior to the entry of judgment and
Defendant does expressly consent that a writ of execution may issue without
notice in favor of Plaintiff.

        4.    It is further stipulated and agreed that the Defendant has
voluntarily, knowingly and intelligently waived its respective civil due process
rights to trial, notice and hearing on the Complaint.

        5.    It is further stipulated and agreed that at all times material
hereto, Defendant has had the opportunity to consult with legal counsel of
Defendant's own choosing concerning its respective rights with respect to the
form and content of this Stipulation.

        6.    By entering into this Stipulation, Defendant makes a general
appearance in these proceedings and hereby consents to the exercise of
jurisdiction of all California courts in Orange County with respect to the
proceedings herein and consent to the jurisdiction of said Court to issue any
orders, judgment or to take any other further actions with respect to the
proceedings herein. In addition, by entering into this Stipulation, Defendant
agrees that this Stipulation is to have the force and effect of findings of fact
and conclusions of law as though embodied in formal findings of fact and
conclusions of law.

        7.    The above-entitled Court may make and enter the Judgment prepared
in accordance with the foregoing Stipulation, which is hereby approved as to
form and content by all parties, a copy of said Judgment being attached hereto.

        IT IS FURTHER STIPULATED that Plaintiff can, upon entry of Judgment,
without any further demand or notice, cause a writ of execution to be issued and
levied upon.

4

--------------------------------------------------------------------------------

        IN ITS ENTIRETY, THE UNDERSIGNED HAVE READ THE FOREGOING AGREEMENT AND
STIPULATION AND ATTACHED JUDGMENT PURSUANT TO STIPULATION, AND FULLY UNDERSTAND
THE TERMS AND CONDITIONS THEREOF.

DATED: October 23, 2002   RESEARCH VENTURE, LLC,
a limited liability company
 
 
By:
/s/  JACK J. KESSLER      

--------------------------------------------------------------------------------

      Its: Managing Member
DATED: October 23, 2002
 
SSP SOLUTIONS, INC.,
a Delaware corporation,
formerly known as LITRONIC INC.
 
 
By:
/s/  THOMAS SCHIFF      

--------------------------------------------------------------------------------

      Its: CFO          

APPROVED AS FORM:    
PINTO & DUBIA, LLP
 
 
By:
 
/s/  MICHAEL R. TENERELLI      

--------------------------------------------------------------------------------

Michael R. Tenerelli
Attorneys for Plaintiff Research Venture
 
 
RUTAN & TUCKER, LLP
 
 
By:
 
/s/  MICHEAL HORNAK      

--------------------------------------------------------------------------------

Michael T. Hornak
Attorneys for Defendant SSP Solutions, Inc.
 
           

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

